ATTORNEY GRIEVANCE COMMISSION                                                                *     IN THE
OF MARYLAND
                                                                                             *     COURT OF APPEALS

v.                                                                                           *     OF MARYLAND

                                                                                             *     Misc. Docket AG No. 71
                                                                                                   September Term, 2020
GEORGE HENRY SPANGLER                                                                        *
                                                                                                   (Case No. 484888V, Circuit
                                                                                             *     Court for Montgomery
                                                                                                   County)


                                                                                   ORDER

                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, George Henry Spangler, to indefinitely suspend the Respondent

from the practice of law for violating Rules 1.1, 1.3, 1.15, 8.1(b), and 8.4(a) and (d) of the

Maryland Rules of Professional Conduct, it is this 7th day of May, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, George Henry

Spangler, be, and hereby is, indefinitely suspended from the practice of law in the State of

Maryland; and it is further


                       ORDERED, that the Clerk of this Court shall remove the name of George Henry

Spangler from the register of attorneys in this Court, and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this

State in accordance with Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
                                                                                       /s/ Robert N. McDonald
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.             Senior Judge
                            2021-05-07
                            15:57-04:00



Suzanne C. Johnson, Clerk